

115 S3273 RS: Port Operations, Research, and Technology Act
U.S. Senate
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 558115th CONGRESS2d SessionS. 3273[Report No. 115–324]IN THE SENATE OF THE UNITED STATESJuly 25, 2018Mr. Wicker (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationAugust 20, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo improve the safety, efficiency, and reliability of the movement of goods through ports and
			 intermodal connections to ports, and for other purposes.
	
 1.Short titleThis Act may be cited as the Port Operations, Research, and Technology Act. 2.Port and Intermodal Improvement rogram (a)Short titleThis section may be cited as the Ports Improvement Act.
 (b)Port and Intermodal Improvement ProgramSection 50302 of title 46, United States Code, is amended by striking subsection (c) and inserting the following:
				
					(c)Port and Intermodal Improvement Program
 (1)General authoritySubject to the availability of appropriations, the Secretary of Transportation shall make grants, on a competitive basis, to eligible applicants to assist in funding eligible projects for the purpose of improving the safety, efficiency, or reliability of the movement of goods through ports and intermodal connections to ports.
 (2)Eligible applicantThe Secretary may make a grant under this subsection to the following: (A)A State.
 (B)A political subdivision of a State or local government. (C)A public agency or publicly chartered authority established by one or more States.
 (D)A special purpose district with a transportation function. (E)A multistate or multijurisdictional group of entities described in this subsection.
 (F)A lead entity described in subparagraph (A), (B), (C), (D), or (E) jointly with a private entity or group of private entities.
 (3)Eligible projectsThe Secretary may make a grant under this subsection— (A)for a project that—
 (i)is either— (I)within the boundary of a port; or
 (II)outside the boundary of a port, but is directly related to port operations or to an intermodal connection to a port; and
 (ii)will be used to improve the safety, efficiency, or reliability of— (I)the loading and unloading of goods at the port, such as for marine terminal equipment;
 (II)the movement of goods into, out of, around, or within a port, such as for highway or rail infrastructure, intermodal facilities, freight intelligent transportation systems, and digital infrastructure systems; or
 (III)the movement of vessels in and out of the port facility by dredging a vessel berthing area that is not part of a Federal channel or an access channel associated with a Federal channel; or
 (B)notwithstanding paragraph (6)(A)(v), to provide financial assistance to one or more projects under subparagraph (A) for development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, and preliminary engineering and design work.
 (4)Prohibited usesA grant award under this subsection may not be used— (A)to finance or refinance the construction, reconstruction, reconditioning, or purchase of a vessel that is eligible for such assistance under chapter 537, unless the Secretary determines such vessel—
 (i)is necessary for a project described in paragraph (3)(A)(ii)(III) of this subsection; and
 (ii)is not receiving assistance under chapter 537; or (B)for any project within a small shipyard (as defined in section 54101).
							(5)Applications and process
 (A)ApplicationsTo be eligible for a grant under this subsection, an eligible applicant shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary considers appropriate.
 (B)Solicitation processNot later than 30 days after the date that amounts are made available for grants under this subsection for a fiscal year, the Secretary shall solicit grant applications for eligible projects in accordance with this subsection.
							(6)Project selection criteria
 (A)In generalThe Secretary may select a project described in paragraph (3) for funding under this subsection if the Secretary determines that—
 (i)the project improves the safety, efficiency, or reliability of the movement of goods through a port or intermodal connection to a port;
 (ii)the project is cost-effective; (iii)the eligible applicant has authority to carry out the project;
 (iv)the eligible applicant has sufficient funding available to meet the matching requirements under paragraph (8);
 (v)the project will be completed without unreasonable delay; and (vi)the project cannot be easily and efficiently completed without Federal funding or financial assistance available to the project sponsor.
 (B)Additional considerationsIn selecting projects described in paragraph (3) for funding under this subsection, the Secretary shall give substantial weight to—
 (i)the utilization of non-Federal contributions; and (ii)the net benefits of the funds awarded under this subsection, considering the cost-benefit analysis of the project, as applicable.
 (C)Small projectsThe Secretary may waive the cost-benefit analysis under subparagraph (A)(ii), and establish a simplified, alternative basis for determining whether a project is cost-effective, for a small project described in paragraph (7)(B).
							(7)Allocation of funds
 (A)Geographic distributionNot more than 25 percent of the amounts made available for grants under this subsection for a fiscal year may be used to make grants for projects in any 1 State.
 (B)Small projectsThe Secretary shall reserve 25 percent of the amounts made available for grants under this subsection each fiscal year to make grants for eligible projects described in paragraph (3)(A) that request the lesser of—
 (i)10 percent of the amounts made available for grants under this subsection for a fiscal year; or
 (ii)$1,000,000. (C)Dredging projectsNot more than 25 percent of the amounts made available for grants under this subsection for a fiscal year may be used to make grants for projects described in paragraph (3)(A)(ii)(III).
 (D)Development phase activitiesNot more than 10 percent of the amounts made available for grants under this subsection for a fiscal year may be used to make grants for development phase activities under paragraph (3)(B).
							(8)Federal share of total project costs
 (A)Total project costsTo be eligible for a grant under this subsection, an eligible applicant shall submit to the Secretary an estimate of the total costs of a project under this subsection based on the best available information, including any available engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
							(B)Federal share
 (i)In generalExcept as provided in clauses (ii) and (iii), the Federal share of the total costs of a project under this subsection shall not exceed 80 percent.
 (ii)Dredging projectsThe Federal share of the total costs of a project described in paragraph (3)(A)(ii)(III) shall not exceed 50 percent.
 (iii)Rural areasThe Secretary may increase the Federal share of costs above 80 percent for a project located in a rural area.
 (9)TIFIA programAt the request of an eligible applicant under this subsection, the Secretary may use amounts awarded to an eligible applicant under this subsection to pay the subsidy and administrative costs of a project necessary to provide the applicant with Federal credit assistance under chapter 6 of title 23, with respect to the project for which the grant was awarded, if such project is eligible for credit assistance under that chapter.
 (10)Procedural safeguardsThe Secretary shall issue guidelines to establish appropriate accounting, reporting, and review procedures to ensure that—
 (A)grant funds are used for the purposes for which they were made available; (B)each grantee properly accounts for all expenditures of grant funds; and
 (C)grant funds not used for such purposes and amounts not obligated or expended are returned. (11)Grant conditionsThe Secretary shall require as a condition of making a grant under this subsection that a grantee—
 (A)maintain such records as the Secretary considers necessary;
 (B)make the records described in subparagraph (A) available for review and audit by the Secretary; and (C)periodically report to the Secretary such information as the Secretary considers necessary to assess progress.
							(12)Congressional notification
 (A)NotificationAt least 60 days before making a grant for a project under this section, the Secretary shall notify, in writing, the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives of the proposed grant.
 (B)ContentsEach notification under subparagraph (A) shall include— (i)an evaluation of and justification for the project; and
 (ii)the amount of the proposed grant award. (C)Congressional disapprovalThe Secretary may not make a grant or any other obligation or commitment to fund a project under this section if a joint resolution is enacted disapproving funding for the project before the last day of the 60-day period described in subparagraph (A).
 (13)Limitation on statutory constructionNothing in this subsection may be construed to affect existing authorities to conduct port infrastructure programs in—
 (A)Hawaii, as authorized by section 9008 of the SAFETEA–LU Act (Public Law 109–59; 119 Stat. 1926);
 (B)Alaska, as authorized by section 10205 of the SAFETEA–LU Act (Public Law 109–59; 119 Stat. 1934); or
 (C)Guam, as authorized by section 3512 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (48 U.S.C. 1421r).
 (14)ReportsThe Secretary shall make available on the website of the Department of Transportation at the end of each fiscal year an annual report that lists each project for which a grant has been provided under this subsection during that fiscal year.
						(15)Administration
 (A)Administrative and oversight costsThe Secretary may retain not more than 1 percent of the amounts appropriated for each fiscal year under this subsection for the administrative and oversight costs incurred by the Secretary to carry out this subsection.
							(B)Availability
 (i)In generalAmounts appropriated for carrying out this subsection shall remain available until expended. (ii)Unexpended fundsAmounts awarded as a grant under this subsection that are not expended by the grantee during the 4-year period following the date of the award shall remain available to the Secretary for use for grants under this subsection in a subsequent fiscal year.
 (16)DefinitionsIn this subsection: (A)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (i)the Committee on Commerce, Science, and Transportation of the Senate; and (ii)the Committee on Transportation and Infrastructure of the House of Representatives.
 (B)PortThe term port includes— (i)a sea port; and
 (ii)an inland waterways port. (C)ProjectThe term project includes construction, reconstruction, rehabilitation, acquisition of property, including land related to the project and improvements to the land, equipment acquisition, and operational improvements.
 (D)Rural areaThe term rural area means an area that is outside an urbanized area. (d)Additional authority of the SecretaryIn carrying out this section, the Secretary may—
 (1)receive funds from a Federal or non-Federal entity that has a specific agreement with the Secretary to further the purposes of this section;
 (2)coordinate with other Federal agencies to expedite the process established under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the improvement of port facilities to improve the efficiency of the transportation system, to increase port security, or to provide greater access to port facilities;
 (3)seek to coordinate all reviews or requirements with appropriate local, State, and Federal agencies; and
 (4)in addition to any financial assistance provided under subsection (c), provide such technical assistance to port authorities or commissions or their subdivisions and agents as needed for project planning, design, and construction..
 (c)Savings clauseA repeal made by subsection (b) of this section shall not affect amounts apportioned or allocated before the effective date of the repeal. Such apportioned or allocated funds shall continue to be subject to the requirements to which the funds were subject under section 50302(c) of title 46, United States Code, as in effect on the day before the date of enactment of this Act.
			3.Coast Guard Blue Technology Center of Expertise
 (a)Short titleThis section may be cited as the Coast Guard Blue Technology Center of Expertise Act. (b)EstablishmentNot later than 1 year after the date of enactment of this Act and subject to the availability of appropriations, the Commandant shall establish under section 58 of title 14, United States Code, a Blue Technology center of expertise.
 (c)MissionsIn addition to the missions listed in section 58(b) of title 14, United States Code, the Center— (1)shall—
 (A)promote awareness within the Coast Guard of the range and diversity of Blue Technologies and their potential to enhance Coast Guard mission readiness, operational performance, and regulation of such technologies;
 (B)function as an interactive conduit to enable the sharing and dissemination of Blue Technology information between the Coast Guard and representatives from the private sector, academia, nonprofit organizations, and other Federal agencies;
 (C)increase awareness among Blue Technology manufacturers, entrepreneurs, and vendors of Coast Guard acquisition policies, procedures, and business practices; and
 (D)provide technical support, coordination, and assistance to Coast Guard districts and the Coast Guard Research and Development Center, as appropriate; and
 (2)subject to the requirements of the Coast Guard Academy, may coordinate with the Academy to develop appropriate curricula regarding Blue Technology to be offered in professional courses of study to give Coast Guard cadets and officer candidates a greater background and understanding of Blue Technologies.
 (d)Blue Technology exposition; briefingNot later than 6 months after the date of enactment of this Act, the Commandant shall provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the costs and benefits of hosting a biennial Coast Guard Blue Technology exposition to further interactions between representatives from the private sector, academia, and nonprofit organizations, and the Coast Guard and examine emerging technologies and Coast Guard mission demands.
 (e)DefinitionsIn this section: (1)CenterThe term Center means the Blue Technology center of expertise established under this section.
 (2)CommandantThe term Commandant means the Commandant of the Coast Guard. (3)Blue technologyThe term Blue Technology means any technology, system, or platform that—
 (A)is designed for use or application above, on, or below the sea surface or that is otherwise applicable to Coast Guard operational needs, including such a technology, system, or platform that provides continuous or persistent coverage; and
 (B)supports or facilitates— (i)maritime domain awareness, including—
 (I)surveillance and monitoring; (II)observation, measurement, and modeling: or
 (III)information technology and communications; (ii)search and rescue;
 (iii)emergency response; (iv)maritime law enforcement;
 (v)marine inspections and investigations; or (vi)protection and conservation of the marine environment.
	
 1.Short titleThis Act may be cited as the Port Operations, Research, and Technology Act. 2.Port and intermodal improvement program (a)Short titleThis section may be cited as the Ports Improvement Act.
 (b)Port and intermodal improvement programSection 50302 of title 46, United States Code, is amended by striking subsection (c) and inserting the following:
				
					(c)Port and intermodal improvement program
 (1)General authoritySubject to the availability of appropriations, the Secretary of Transportation shall make grants, on a competitive basis, to eligible applicants to assist in funding eligible projects for the purpose of improving the safety, efficiency, or reliability of the movement of goods through ports and intermodal connections to ports.
 (2)Eligible applicantThe Secretary may make a grant under this subsection to the following: (A)A State.
 (B)A political subdivision of a State or local government. (C)A public agency or publicly chartered authority established by 1 or more States.
 (D)A special purpose district with a transportation function. (E)A multistate or multijurisdictional group of entities described in this subsection.
 (F)A lead entity described in subparagraph (A), (B), (C), (D), or (E) jointly with a private entity or group of private entities.
 (3)Eligible projectsThe Secretary may make a grant under this subsection— (A)for a project that—
 (i)is either— (I)within the boundary of a port; or
 (II)outside the boundary of a port, but is directly related to port operations or to an intermodal connection to a port; and
 (ii)will be used to improve the safety, efficiency, or reliability of— (I)the loading and unloading of goods at the port, such as for marine terminal equipment;
 (II)the movement of goods into, out of, around, or within a port, such as for highway or rail infrastructure, intermodal facilities, freight intelligent transportation systems, and digital infrastructure systems; or
 (III)the movement of vessels in and out of the port facility by dredging a vessel berthing area that is not part of a Federal channel or an access channel associated with a Federal channel; or
 (B)notwithstanding paragraph (6)(A)(v), to provide financial assistance to 1 or more projects under subparagraph (A) for development phase activities, including planning, feasibility analysis, revenue forecasting, environmental review, permitting, and preliminary engineering and design work.
 (4)Prohibited usesA grant award under this subsection may not be used— (A)to finance or refinance the construction, reconstruction, reconditioning, or purchase of a vessel that is eligible for such assistance under chapter 537, unless the Secretary determines such vessel—
 (i)is necessary for a project described in paragraph (3)(A)(ii)(III) of this subsection; and
 (ii)is not receiving assistance under chapter 537; or (B)for any project within a small shipyard (as defined in section 54101).
							(5)Applications and process
 (A)ApplicationsTo be eligible for a grant under this subsection, an eligible applicant shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary considers appropriate.
 (B)Solicitation processNot later than 30 days after the date that amounts are made available for grants under this subsection for a fiscal year, the Secretary shall solicit grant applications for eligible projects in accordance with this subsection.
							(6)Project selection criteria
 (A)In generalThe Secretary may select a project described in paragraph (3) for funding under this subsection if the Secretary determines that—
 (i)the project improves the safety, efficiency, or reliability of the movement of goods through a port or intermodal connection to a port;
 (ii)the project is cost-effective; (iii)the eligible applicant has authority to carry out the project;
 (iv)the eligible applicant has sufficient funding available to meet the matching requirements under paragraph (8);
 (v)the project will be completed without unreasonable delay; and (vi)the project cannot be easily and efficiently completed without Federal funding or financial assistance available to the project sponsor.
 (B)Additional considerationsIn selecting projects described in paragraph (3) for funding under this subsection, the Secretary shall give substantial weight to—
 (i)the utilization of non-Federal contributions; and (ii)the net benefits of the funds awarded under this subsection, considering the cost-benefit analysis of the project, as applicable.
 (C)Small projectsThe Secretary may waive the cost-benefit analysis under subparagraph (A)(ii), and establish a simplified, alternative basis for determining whether a project is cost-effective, for a small project described in paragraph (7)(B).
							(7)Allocation of funds
 (A)Geographic distributionNot more than 25 percent of the amounts made available for grants under this subsection for a fiscal year may be used to make grants for projects in any 1 State.
 (B)Small projectsThe Secretary shall reserve 25 percent of the amounts made available for grants under this subsection each fiscal year to make grants for eligible projects described in paragraph (3)(A) that request the lesser of—
 (i)10 percent of the amounts made available for grants under this subsection for a fiscal year; or
 (ii)$1,000,000. (C)Dredging projectsNot more than 25 percent of the amounts made available for grants under this subsection for a fiscal year may be used to make grants for projects described in paragraph (3)(A)(ii)(III).
 (D)Development phase activitiesNot more than 10 percent of the amounts made available for grants under this subsection for a fiscal year may be used to make grants for development phase activities under paragraph (3)(B).
							(8)Federal share of total project costs
 (A)Total project costsTo be eligible for a grant under this subsection, an eligible applicant shall submit to the Secretary an estimate of the total costs of a project under this subsection based on the best available information, including any available engineering studies, studies of economic feasibility, environmental analyses, and information on the expected use of equipment or facilities.
							(B)Federal share
 (i)In generalExcept as provided in clauses (ii) and (iii), the Federal share of the total costs of a project under this subsection shall not exceed 80 percent.
 (ii)Dredging projectsThe Federal share of the total costs of a project described in paragraph (3)(A)(ii)(III) shall not exceed 50 percent.
 (iii)Rural areasThe Secretary may increase the Federal share of costs above 80 percent for a project located in a rural area.
 (9)Procedural safeguardsThe Secretary shall issue guidelines to establish appropriate accounting, reporting, and review procedures to ensure that—
 (A)grant funds are used for the purposes for which they were made available; (B)each grantee properly accounts for all expenditures of grant funds; and
 (C)grant funds not used for such purposes and amounts not obligated or expended are returned. (10)Grant conditionsThe Secretary shall require as a condition of making a grant under this subsection that a grantee—
 (A)maintain such records as the Secretary considers necessary;
 (B)make the records described in subparagraph (A) available for review and audit by the Secretary; and (C)periodically report to the Secretary such information as the Secretary considers necessary to assess progress.
							(11)Congressional notification
 (A)NotificationAt least 60 days before making a grant for a project under this section, the Secretary shall notify, in writing, the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives of the proposed grant.
 (B)ContentsEach notification under subparagraph (A) shall include— (i)an evaluation of and justification for the project; and
 (ii)the amount of the proposed grant award. (C)Congressional disapprovalThe Secretary may not make a grant or any other obligation or commitment to fund a project under this section if a joint resolution is enacted disapproving funding for the project before the last day of the 60-day period described in subparagraph (A).
 (12)Limitation on statutory constructionNothing in this subsection may be construed to affect existing authorities to conduct port infrastructure programs in—
 (A)Hawaii, as authorized by section 9008 of the SAFETEA-LU Act (Public Law 109–59; 119 Stat. 1926);
 (B)Alaska, as authorized by section 10205 of the SAFETEA-LU Act (Public Law 109–59; 119 Stat. 1934); or
 (C)Guam, as authorized by section 3512 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (48 U.S.C. 1421r).
 (13)ReportsThe Secretary shall make available on the website of the Department of Transportation at the end of each fiscal year an annual report that lists each project for which a grant has been provided under this subsection during that fiscal year.
						(14)Administration
 (A)Administrative and oversight costsThe Secretary may retain not more than 1 percent of the amounts appropriated for each fiscal year under this subsection for the administrative and oversight costs incurred by the Secretary to carry out this subsection.
							(B)Availability
 (i)In generalAmounts appropriated for carrying out this subsection shall remain available until expended. (ii)Unexpended fundsAmounts awarded as a grant under this subsection that are not expended by the grantee during the 4-year period following the date of the award shall remain available to the Secretary for use for grants under this subsection in a subsequent fiscal year.
 (15)DefinitionsIn this subsection: (A)Appropriate committees of CongressThe term appropriate committees of Congress means—
 (i)the Committee on Commerce, Science, and Transportation of the Senate; and (ii)the Committee on Transportation and Infrastructure of the House of Representatives.
 (B)PortThe term port includes— (i)a sea port; and
 (ii)an inland waterways port. (C)ProjectThe term project includes construction, reconstruction, rehabilitation, acquisition of property, including land related to the project and improvements to the land, equipment acquisition, and operational improvements.
 (D)Rural areaThe term rural area means an area that is outside an urbanized area. (d)Additional authority of the SecretaryIn carrying out this section, the Secretary may—
 (1)receive funds from a Federal or non-Federal entity that has a specific agreement with the Secretary to further the purposes of this section;
 (2)coordinate with other Federal agencies to expedite the process established under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) for the improvement of port facilities to improve the efficiency of the transportation system, to increase port security, or to provide greater access to port facilities;
 (3)seek to coordinate all reviews or requirements with appropriate local, State, and Federal agencies; and
 (4)in addition to any financial assistance provided under subsection (c), provide such technical assistance to port authorities or commissions or their subdivisions and agents as needed for project planning, design, and construction..
 (c)Savings clauseA repeal made by subsection (b) of this section shall not affect amounts apportioned or allocated before the effective date of the repeal. Such apportioned or allocated funds shall continue to be subject to the requirements to which the funds were subject under section 50302(c) of title 46, United States Code, as in effect on the day before the date of enactment of this Act.
			3.Coast Guard Blue Technology center of expertise
 (a)Short titleThis section may be cited as the Coast Guard Blue Technology Center of Expertise Act. (b)EstablishmentNot later than 1 year after the date of enactment of this Act and subject to the availability of appropriations, the Commandant shall establish under section 58 of title 14, United States Code, a Blue Technology center of expertise.
 (c)MissionsIn addition to the missions listed in section 58(b) of title 14, United States Code, the Center— (1)shall—
 (A)promote awareness within the Coast Guard of the range and diversity of Blue Technologies and their potential to enhance Coast Guard mission readiness, operational performance, and regulation of such technologies;
 (B)function as an interactive conduit to enable the sharing and dissemination of Blue Technology information between the Coast Guard and representatives from the private sector, academia, nonprofit organizations, and other Federal agencies;
 (C)increase awareness among Blue Technology manufacturers, entrepreneurs, and vendors of Coast Guard acquisition policies, procedures, and business practices; and
 (D)provide technical support, coordination, and assistance to Coast Guard districts and the Coast Guard Research and Development Center, as appropriate; and
 (2)subject to the requirements of the Coast Guard Academy, may coordinate with the Academy to develop appropriate curricula regarding Blue Technology to be offered in professional courses of study to give Coast Guard cadets and officer candidates a greater background and understanding of Blue Technologies.
 (d)Blue Technology exposition; briefingNot later than 6 months after the date of enactment of this Act, the Commandant shall provide to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the costs and benefits of hosting a biennial Coast Guard Blue Technology exposition to further interactions between representatives from the private sector, academia, and nonprofit organizations, and the Coast Guard and examine emerging technologies and Coast Guard mission demands.
 (e)DefinitionsIn this section: (1)CenterThe term Center means the Blue Technology center of expertise established under this section.
 (2)CommandantThe term Commandant means the Commandant of the Coast Guard. (3)Blue technologyThe term Blue Technology means any technology, system, or platform that—
 (A)is designed for use or application above, on, or below the sea surface or that is otherwise applicable to Coast Guard operational needs, including such a technology, system, or platform that provides continuous or persistent coverage; and
 (B)supports or facilitates— (i)maritime domain awareness, including—
 (I)surveillance and monitoring; (II)observation, measurement, and modeling: or
 (III)information technology and communications; (ii)search and rescue;
 (iii)emergency response; (iv)maritime law enforcement;
 (v)marine inspections and investigations; or (vi)protection and conservation of the marine environment.August 20, 2018Reported with an amendment